DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5, 6, 10, and 12-14 are cancelled. 
Claims 2, 4, 7-9, and 11 are amended.  Claim 15 is new.
Claims 2, 4, 7-9, 11, and 15 are pending.
Claims 2, 4, 7-9, 11, and 15 are rejected.
No claims are allowed.
Priority
The instant application claims the benefit of priority to EP17191252.0 filed on September 15, 2017.  A certified copy of this document was received. The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 2, 4, 7-9, 11, and 15 is September 15, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The listing of references in the specification is not considered to be a part of this IDS as it is not a proper IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892 or listed on a proper IDS, they have not been considered. See pages 40-42 of the specification in the instant application.
Drawings
The drawings are objected to because Figures 2, 4, and 5-11 are improperly numbered having partial views on one or more sheets. They must each be identified by the same number followed by a capital letter, rather than “Figure X continued”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because it contains language that can be implied, such as “The present invention relates to” and “the present invention provides”.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: the brief description of the figures identifies different things in the description by color (Figures 2 and 6).  As the drawings are .  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  the commas in “wherein the allele, partially abolishes, or completely abolishes” are grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez-Brito ("Probiotic Mechanisms of Action". Ann Nutr Metab 2012;61:160–174), in view of US 20150329853 A1 I to Zieler, as evidenced by Chen ("Improved Acetic Acid Resistance in Saccharomyces cerevisiae by Overexpression of the WHI2 Gene Identified through Inverse Metabolic Engineering". Amer Soc for Microbio.; Applied and Environmental Microbiology (2016), 82:21 56-2166), Giannattasio (“Molecular mechanisms of Saccharomyces cerevisiae stress adaptation and programmed cell death in response to acetic acid”. Front. Microbiol., 20 February 2013), and McCullough ("Species Identification and Virulence Attributes of Saccharomyces boulardii (nom. inval.)". J Clin Microbiol. 1998 Sep; 36(9): 2613–2617).
Regarding claim 2, Bermudez-Brito teaches that Saccharomyces boulardii is a probiotic yeast (page 160, column 2, first full paragraph, lines 3-5, 10, and 11) and that acetic acid is an antimicrobial substance that contributes to the mechanism of probiotic action (page 164, column 2, line 2; and third full paragraph, lines 1-5).  As evidenced by Giannattasio, acetic acid is an antimicrobial (page 1, column 2, last full paragraph, line 1) physiological product of yeast fermentation (page 1, Abstract, line 4).
Bermudez-Brito does not teach a mutant of the WHI2 allele, WHI2 deficiency, the genetic strain of Saccharomyces boulardii with this mutation that is not Sb.P or Sb. A, or the production of a cell free supernatant with a pH of 5 at 37° C.
With respect to claim 4, Bermudez-Brito does not teach a WHI2 mutation comprising a nonsense mutation at a position corresponding to nucleic acid position 860 of SEQ ID NO:3.
With reference to claim 15, Bermudez-Brito does not teach that the WHI2 allele comprises SEQ ID NO:1.
Pertaining to claims 2, 4, and 15, Zieler teaches SEQ ID NO: 1 (Sequence 3444. See SCORE_Results_1, Result 1, 98.7% match, US application no.14/653840) as a target for altering the survivability of Saccharomyces cerevisiae as part of a library of open reading frames (paragraphs 0015, 0026, 0058, 0119-0121).  Sequence 3444 from Zieler is a sequence meeting the limitations of claim 2, 4, and 15 (claim 15, dependent on claim 4, dependent on claim 2), therefore the Saccharomyces cerevisiae of Zieler containing this Sequence 3444 would contain a nonsense mutation at a position corresponding to nucleic acid position 860 of SEQ ID NO: 3 which abolishes WHI2 function.  As this sequence must meet the base claim requirements, the Saccharomyces cerevisiae containing Sequence 3444 would have the property of producing a cell free supernatant with pH less than 5 at 37° C, and be unique from the genetic sequences of species Sb.P and Sb.A.  Furthermore, supernatant is by definition “the usually clear liquid overlying material deposited by settling, precipitation, or centrifugation” and interpreted to be cell-free (Miriam-Webster Dictionary).  As evidenced by McCullough, Saccharomyces boulardii is a strain of Saccharomyces cerevisiae (page 2613, Abstract, lines 13 and 14).
Regarding claims 2, 4, and 15, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to modify an acetic acid producing Saccharomyces boulardii probiotic yeast taught by Bermudez-Brito and increase its production of acetic acid by introducing a WHI2 deficiency mutation, as taught by Zieler.  Bermudez-Brito teaches that Saccharomyces boulardii is a probiotic yeast and that acetic acid is produced by Saccharomyces boulardii, as evidenced by Giannattasio (page 1, Abstract, line 4), with antibiotic effects (Giannattasio, page 1, column 2, last full paragraph, line 1).  Zieler teaches Sequence 3444, which is 98.7% match to SEQ ID NO: 1, which meets the limitations of claim 15, thus satisfying base claims 2 and 4 and reducing WHI2 function.  Sequence 3444 is known to be an ORF sequence of, and was obtained from, Saccharomyces cerevisiae by Zieler (paragraphs 0119-0121), of which Saccharomyces boulardii is a strain, as evidenced by McCullough.  Zieler suggests making a mutant allele and methods for introducing them into a host organism to identify desirable phenotypic changes that disrupt or alter existing genetic or biochemical mechanisms or pathways, thus creating novel characteristics of the transformed organism (document first page, column 2, Abstract).  An ordinarily skilled artisan would have been motivated to increase acetic acid production in a probiotic since acetic acid has antimicrobial effects, and probiotics can act as antimicrobials (Bermudez-Brito, page 162, column 1, first full paragraph, lines 3-7).  Therefore, as the prior art of Bermudez-Brito discloses a Saccharomyces boulardii strain for a probiotic and the benefit of acetic acid in a probiotic, and Zieler teaches a Saccharomyces cerevisiae library including a WHI2 mutant allele, one of ordinary skill in the art would be able to introduce Sequence 3444 to a Saccharomyces boulardii strain by re-transformation (Zieler, paragraph 0017, last 3 lines), in order to augment the yield of useful materials such as acetic acid in the probiotic taught by Bermudez-Brito.  Furthermore, an ordinarily skilled artisan would be motivated to augment the yield of useful materials from these organisms, as Zieler teaches this increases productivity or lowers cost, through improvements by modification of production systems (paragraph 0002).  An ordinarily skilled artisan would expect that the properties of the Saccharomyces cerevisiae and its variants containing Sequence 3444 that matches the sequence in claim 15 would be the same as those recited in claims 2 and 4.

Concerning claim 7, Bermudez-Brito does not teach that the acidification of the supernatant is due to production of acetic acid by the Saccharomyces boulardii strain.  Acetic acid is a natural product of yeast metabolism: as evidenced by Giannattasio, acetic acid is an antimicrobial (page 1, column 2, last full paragraph, line 1) physiological product of yeast fermentation (page 1, Abstract, line 4).  
Referring to claim 8, Bermudez-Brito does not teach that the Saccharomyces boulardii strain is growth deficient on acetic acid.  However, as evidenced by Chen, growth deficiency on acetic acid is inherent to WHI2 deficiency: WHI2 confers a growth advantage on acetic acid as a result of WHI2 expression (page 2159, column 2, second full paragraph, lines 14-16), and WHI2 deficient strains are hypersensitive to acetic acid (page 2161, column 2, first full paragraph, lines 1-3; last 2 lines).
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to arrive at the instantly claimed invention due to inherency of the properties of the invention.  The combined teachings of Bermudez-Brito and Zieler are stated above, to arrive at a Saccharomyces boulardii strain yeast with SEQ ID NO: 1, resulting in a WHI2 deficiency of the strain.  As evidenced by Giannattasio and Chen, production of acetic acid is inherent to Saccharomyces strains and WHI2 disfunction results in increased acetic acid sensitivity and reduced acetic acid processing.  Therefore the Saccharomyces boulardii strain taught by the combined prior art would inherently have the traits required by claims 7 and 8.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez-Brito ("Probiotic Mechanisms of Action". Ann Nutr Metab 2012;61:160–174), in view of US 20150329853 A1 I to Zieler, as applied to claim 2 above, and further in view of Billoo ("Role of a probiotic (Saccharomyces boulardii) in management and prevention of diarrhoea". World J Gastroenterol. 2006 Jul 28; 12(28): 4557–4560).
The teachings of the combined prior art are outlined above.
Regarding claims 9 and 11, the prior art does not teach a pharmaceutical composition, or a method of treating gastrointestinal disorders in a mammal comprising administering to the mammal a dietary supplement or pharmaceutical composition comprising a therapeutically effective amount of the Saccharomyces boulardii strain.
Concerning claims 9 and 11, Billoo teaches the administration of a probiotic comprising Saccharomyces boulardii (page 4558, column 2, line 1) to treat diarrhea (page 4559, column 2, second to last paragraph, lines 1 and 2), in humans (page 4558, column 1, second to last full paragraph, lines 5 and 6).  Billoo teaches that a probiotic constitutes a drug (page 4558, column 1, line 5), which is interpreted as synonymous with a pharmaceutical composition.
With respect to claims 9 and 11, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to use a Saccharomyces boulardii probiotic as taught by Bermudez-Brito with increased acetic acid production from WHI2 deficiency after introducing the Sequence 3444 gene of Zieler into Saccharomyces boulardii, to treat gastrointestinal disease in humans as a probiotic, in the method taught by Billoo.  The combined prior art of Bermudez-Brito and Zieler teaches a probiotic Saccharomyces boulardii, specifically with a WHI2 deficient mutation and increased antimicrobial acetic acid production based on the Saccharomyces boulardii probiotic of Bermudez-Brito (page 160, column 2, first full paragraph, lines 3-5, 10, and 11) with the introduction of Sequence 3444 from Zieler (Sequence 3444. See SCORE_Results_1, Result 1, 98.7% match, US application no.14/653840), but not a pharmaceutical composition or a method of treating gastrointestinal disorders in a mammal.  Billoo teaches the administration of a probiotic pharmaceutical composition comprising Saccharomyces boulardii for gastrointestinal disorders in humans.  An ordinarily skilled artisan would have been motivated to use the mutant strain of Saccharomyces boulardii from Bermudez-Brito in view of Zieler in the administration of a pharmaceutical composition comprising Saccharomyces boulardii to treat gastrointestinal disorders in humans as taught by Billoo, by selecting the specific Saccharomyces boulardii mutant taught by Bermudez-Brito and Zieler as the Saccharomyces boulardii strain to administer in the method of Billoo, because the increased acetic acid production would provide antimicrobial effects which are part of probiotic function (Bermudez-Brito, page 162, column 1, first full paragraph, lines 3-7) and expected from the administration of Saccharomyces boulardii in the treatment of gastrointestinal disorders in mammals (Billoo, page 4558, column 1, fourth full paragraph, lines 1-3).  There would have been reasonable expectation of success because there would be no change in the respective functions of the Saccharomyces boulardii, acetic acid, probiotic composition, or method of treating gastrointestinal disorders.
The invention is therefore prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/N.M./Examiner, Art Unit 1657